FILED IN
                                                                                           14th COURT OF APPEALS
John D. Kinard                                                                                HOUSTON, TEXAS
District Clerk                                                                              4/1/2015 3:27:58 PM
                                                                                           CHRISTOPHER A. PRINE
                                                                                                    Clerk
April 1, 2015




Fourteenth Court of Appeals
Christopher Prine Clerk of Court
301 Fannin Suite 245
Houston TX 77002

                         SUPPLEMENTAL NOTICE OF ASSIGNMENT ON APPEAL

IN RE: Cause No. 14-FD-0084, Styled In the Matter of the Marriage of: Nicholas Dusan Jeremy and Loren
Rose Jeremy- Filed in 306th District Court of Galveston County, Texas

Dear Clerk:

Please find enclosed a copy of the notice of appeal filed in the above case. This case is assigned to the 14th Court of
Appeals, Houston, Texas.

Please note the following information:
Date of Appealable Order or Judgment: 12/18/2014
Notice of Appeal: 03/30/2015
Motion for New Trial filed: 01/19/2015
Request for Finding of Facts and Conclusions of Law filed: none
Trial Judge: Janis L. Yarbrough - Presiding Judge Anne B. Darring
Court Reporter: Ron Vella – Presiding Court Reporter Mary Kate Piper

Request is hereby made that all parties immediately file any designation of material to be included in the Clerk’s
record. Any ‘Motions for Extension of Time’ to file the record on appeal must be filed directly with the Court of
Appeals. A copy of this assignment letter is being mailed to all counsel of record.

Sincerely,


John D. Kinard, District Clerk
Galveston County, Texas

By: /s/ Faye Edwards, Deputy
                                    1



 600 59th Street, Room 4001, P. O. Box 17250, Galveston County Justice Center, Galveston, Texas 77551-
                                                 2388

                                               Phone (409) 766-2424
Copy sent to


Mark Aronowitz, Appellant Attorney
Attorney for: Loren Rosanna Jeremy
P. O. Box 1201
League City , TX 77592-1201




Christina S. Tillinger, Appellee Attorney
Attorney for: Nicholas Dusan Jeremy
17207 Feather Craft Lane
Webster, Texas 77598




Theresa L. Henry, Intervenor
Law Office of Theresa L. Henry
2600 South Shore Blvd, Suite 300
League City, TX 77573




Mary Kate Piper, (Presiding) Court Reporter 306th
600 59th Street, Suite 3304
Galveston, TX 77551
Hand delivered




 600 59th Street, Room 4001, P. O. Box 17250, Galveston County Justice Center, Galveston, Texas 77551-
                                                 2388

                                            Phone (409) 766-2424
                Filed: 3/28/2015 8:16:09 AM
             JOHN D. KINARD - District Clerk
                   Galveston County, Texas
                      Envelope No. 4682721
                          By: Karen Johnson
                       3/30/2015 8:10:30 AM
'%
     #SPOUF/JDPMF+FSFNZ                                                           EBVHIUFS
     ,BUBSJOB+FSFNZ                                                                EBVHIUFS




                     5IFDPVSUSFQPSUFShTGFFJOUIJTDBTFXIJDIXJMMCFBQQSPYJNBUFMZBOEUIF
DMFSLhTSFDPSEJOUIJTDBTFXIJDIJT